DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1, 3-4, 6-8, 10-13, 15-16, and 29-30, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the continuous stream of sample solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the continuous flow of sample” is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-4, 6-8, 10-13, 15-16, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2009/0306311 A1).
Regarding claim 1, Reed discloses a device (Fig. 1-4) comprising:
two or more viscometers (see: multiple detection modules 10; [0128], see: multiple capillary viscometers; [0159], see: multiple individual capillary viscometers);
at least one pump configured to introduce a sample solution through the two or more viscometers during an interval of time (see: multi-head peristaltic pump 12), each of the two or more viscometers measuring the same sample solution at a different shear rate (see: each of the multiple detection modules 10 are fully capable of being provided the same fluid from a common reactor 1 and at different rates provided by the multi-head peristaltic pump 12); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least two shear rates in the two or more viscometers,
wherein the rheological properties comprises a viscosity of the sample solution (see: microcomputer control, data gathering & analysis 6; Fig. 8; Fig. 9) and wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample over an interval of time, that includes a reaction (see: reactor 1; The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115).
Regarding claim 3, Reed further discloses the two or more viscometers are coupled with each other (see: multiple detection modules 10; [0128], see: multiple capillary viscometers; [0159], see: multiple individual capillary viscometers).
Regarding claim 4, Reed further discloses an injector coupled with the at least one pump and the two or more viscometers, wherein the injector is configured to introduce a flow of the sample solution as pulses of discrete volume through the two or more viscometers (see: multi-heads of peristaltic pump 12, which are fully capable of performing the instantly recited functions).
Regarding claim 6, Reed further discloses the at least one pump is configured to introduce a sample solution continuously through the two or more viscometers during an interval of time (see: multi-head peristaltic pump 12, which is fully capable of performing the instantly recited functions).
Regarding claim 7, Reed further discloses the two or more viscometers are single capillary viscometers (see: multiple detection modules 10; [0128], see: multiple capillary viscometers; [0159], see: multiple individual capillary viscometers).
Regarding claim 8, Reed further discloses the sample solution comprises a polymer and a change of an experimental parameter of the sample solution is made between at least two of the two or more viscometers, wherein the change is an increase or decrease in a polymer concentration between the at least two of the two or more ([0117], see: vary polymer concentration in multiple sub-streams for determination of such concentration dependent effects; The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115). 
Regarding claim 10, Reed further discloses the sample solution comprises a polymer and wherein the device is configured to increase or decrease a flow rate of the sample solution through the at least two or more viscometers to increase or decrease a shear rate of the sample solution between the at least two of the two or more viscometers ([0052], [0113], see: stop-flow means which are fully capable of performing the instantly recited functions; The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115).
Regarding claim 11, Reed further discloses the flow rate is increased or decreased intermittently or incrementally ([0052], [0113], see: stop-flow means which are fully capable of performing the instantly recited functions).
([0052], [0113], see: stop-flow means which are fully capable of performing the instantly recited functions).
Regarding claim 13, Reed further discloses a detector for measuring polymer concentration of the sample solution (see: ACOMP detector train 5), wherein the device is further configured for injection of discrete amounts of the continuous stream of sample solution into the detector at intervals separated in time (see: ACOMP front end 3, which is fully capable of performing the instantly recited functions), and configured for continuous flow of sample solution through the two or more viscometers (see: multi-head peristaltic pump 12, which is fully capable of performing the instantly recited functions).
Regarding claim 15, Reed further discloses a detector for measuring polymer concentration of the sample solution (see: ACOMP detector train 5) and an ACOMP unit configured to provide sample to at least one pump (see: ACOMP front end 3).
Regarding claim 16, Reed further discloses a reaction control unit configured to control a polymerization reaction based on measurements obtained by the computer system (Claim 82, see: reactor controller).
Regarding claim 29, Reed further discloses the device is configured to determine a degree of non-Newtonian behavior of the sample solution (see: ACOMP detector train 5, which is fully capable of performing the instantly recited functions).
Regarding claim 30, Reed further discloses a detector for measuring polymer concentration of the sample solution during the interval of time (see: ACOMP detector train 5, which is fully capable of performing the instantly recited functions).
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the Examiner respectfully disagrees with the Applicant’s assertion that the plurality of viscometers in the device disclosed by Reed is incapable of measuring the “same sample solution at a different shear rate”.  While the Applicants are correct that the device disclosed by Reed is designed to send multiple streams to multiple detection modules, the multiple streams have a common source (reactor 1), and each stream is capable of providing the same sample solution from reactor 1 to each viscometer (multiple detection modules 10) at its own distinct shear rate provided by the multi-head peristaltic pump 12.
Regarding claim 29, a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT J EOM/           Primary Examiner, Art Unit 1797